Grant, J.
Our attention has been called by a motion for rehearing to an error we made in the opinion in the case of City of Detroit v. Snyder, 156 Mich. 511 (121 N. W. 258).
We there said that, after eliminating the last item discussed, the award would otherwise stand affirmed: This was error, for which the writer of the opinion is responsible. It should read:
“ That otherwise the cases of the respondents were ruled by the opinion in City of Detroit v. Railway, 156 Mich. 106 (120 N. W. 600).”
The question of damages and the instruction of the court as to the rule of damages were substantially the same in both cases, and the same result should have been announced in the latter opinion.
It follows that the judgment will be reversed, and a new trial ordered.
Blair, C. J., and Montgomery, Moore, and McAlyay, JJ., concurred.